r’ OFFICE   OF THE    ATTORNEY   GENERAL   . STATE   OF   TEXAS

   JOHN      CORNYN




                                                      November      6,200l



The Honorable Tim Cone                                             Opinion No. JC-0433
Criminal District Attorney
Upshur County Justice Center                                       Re: Whether a county commissioner may be
405 North Titus Street                                             reimbursed for expenses incurred in the official
Gilmer, Texas 75644                                                use of his personal vehicle (RQ-0402-JC)


Dear Mr. Cone:

        You ask whether a county commissioner may be authorized to receive reimbursement for the
use of his personal vehicle to conduct his official duties. For the reasons set forth below, we
conclude that a county commissioner may be thus reimbursed.

          Section 152.011 of the Local Government Code provides: “The commissioners court of a
county shall set the amount of the compensation, office and travel expenses, and all other allowances
for county and precinct officers and employees who are paid wholly from county funds.” TEX.Lot.
GOV’T CODEAN-N.$j 152.011 (Vernon 1999). In Attorney General Opinion H-992, this office said
that article 3912k, the predecessor statute of section 152.011, “gives to the commissioners court
authority to fix the amount which shall be received for travel expenses by county and precinct
officials, including the commissioners themselves.” Tex. Att’y Gen. Op. No. H-992 (1977) at 2.
The opinion continues:

                      No formula is specified for the calculation of traveling expenses. The
                      legislature therefore apparently did not intend that members of the
                      commissioners      court would be required to show that traveling
                      expenses allowed them had been actually incurred before payment
                      could be made. Thus, we believe the legislature intended, in enacting
                      article 39 12k, to authorize counties to continue the type of lump-sum
                      reimbursement for traveling expenses previously authorized by the
                      legislature.    Nonetheless,   we believe that the use of the term
                      “expense” in article 3912k requires that the sum set by the
                      commissioners      as “travel expense” reflect the expenses actually
                      incurred by county officials in the conduct of ofIicia1 business. While
                      county officials may receive a monthly travel allowance without the
                      need to account for every mile traveled when their duties require
                      traveling from their official stations on a continuing basis, the sum set
The Honorable   Tim Cone - Page 2                 (JC-0433)




                as a travel allowance must be premised upon some basis of fact and
                reasonable calculation.

Id.

        Likewise, in Attorney General Opinion JM-148, the attorney general held that a
commissioners court was authorized to fix the amount of travel expense allowed to members of the
court “so long as the allowance is reasonably related to official county business.” Tex. Att’y Gen.
Op. No. JM-148 (1984) at 3. Another opinion said that the county auditor may not require
documentation    from members of the commissioners        court who receive fixed monthly travel
expenses. See Tex. Att’y Gen. Op. No. JM-879 (1988) at 3.

        Both Attorney General Opinions H-992 and JM-879 indicate that a commissioner’s travel
to and from his residence and office is not normally reimbursable. It is our opinion that a county
commissioner may be authorized by the commissioners court to receive reimbursement for the use
of his personal vehicle to conduct his official duties.
The Honorable   Tim Cone - Page 3                (JC-0433)




                                      SUMMARY

                        A county cornmissioner        may be authorized   by the
                commissioners   court to receive reimbursement for the use of his
                personal vehicle to conduct his official duties.




                                             Jo\HN    CORNYN
                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee